FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, corresponding to claims 1-16 in the reply filed on November 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 12, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks, Jr. et al. (U.S. Publication No. 2020/0408394) in view of Crosby et al. (U.S. Publication No. 2020/0261608).
Concerning claims 1, 16 and 18-20, Weeks discloses a solid-state lamp, comprising: 
A first plurality of solid-state light emitting diode (LEDs) emitters (110) that emit light at visible wavelengths (abstract; paragraph 19); and 
A second plurality of solid-state light emitting diode (LEDs) emitters (116) that emit light at an ultraviolet wavelength (abstract; paragraph 19), wherein the second plurality of solid-state emitters emit light at least whenever the first plurality of solid-state emitters emit light (paragraph 42).
Weeks does not appear to disclose that the second plurality of LEDs emit light at a wavelength of 222 nm that emit light when motion is sensed by a motion sensor.  Crosby discloses a solid state lamp with a plurality of solid-state light emitting diodes (LEDs) that emit light at an ultraviolet wavelength in order to disinfect and sterilize objects (abstract; Figures 10-12).  The reference continues to disclose that the LEDs emit ultraviolet light at a wavelength at 222 nm because ultraviolet light emitted at a wavelength of 222 nm safely kills germs without irritating or damaging human skin or eyes; and that the LEDs emit light when motion is sensed by a motion sensor in order to effectively utilize the UV light to kill germs on the hands of a person (paragraph 59).  
Thus, claims 1, 16 and 18-20 are unpatentable over Weeks in view of Crosby.

Concerning claim 2, Weeks also discloses that the second plurality of solid-state emitters (116) continuously emit light when it is determined that a room is not occupied (paragraph 42).

With respect to claim 12, Weeks continues to disclose that the second plurality of solid-state emitters (530) are in a periphery of the solid-state lamp (Figure 6).

Regarding claim 15, Weeks further discloses that the second plurality of emitters (515) and the first plurality of solid-state emitters (510) are in a same plane (Figures 5 & 6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks, JR. et al. (U.S. Publication No. 2020/0408394) in view of Crosby et al. (U.S. Publication No. 2020/0261608), as applied to claim 2 above, and further in view of Hawkins et al. (U.S. Publication No. 2018/0311386).
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks, JR. et al. (U.S. Publication No. 2020/0408394) in view of Crosby et al. (U.S. Publication No. 2020/0261608) as applied to claim 2 above, and further in view of Polidoro (U.S. Publication No. 2017/0321877).
Weeks is relied upon as set forth above.  Weeks does not appear to disclose a rechargeable battery back-up power supply to the second plurality of solid-sate emitters .

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks, JR. et al. (U.S. Publication No. 2020/0408394) in view of Crosby et al. (U.S. Publication No. 2020/0261608) as applied to claim 1 above, and further in view of Levenson et al. (U.S. Publication No. 2013/0317422).
Weeks is relied upon as set forth above.  Weeks does not appear to disclose circuitry configured to compare an intensity of light emitted from the second plurality of solid-state UV emitters to a predetermined intensity, and when the intensity of light emitted from said UV emitters is less than the predetermined intensity, the circuitry is .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks, JR. et al. (U.S. Publication No. 2020/0408394) in view of Crosby et al. (U.S. Publication No. 2020/0261608).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), the courts held that where the only difference between the prior art and the claimed invention was a rearrangement of parts that did not modify the function or operation of the apparatus was deemed to be held unpatentable (See MPEP 2144.04).  Accordingly, the claimed arrangement of the second plurality of solid-state emitters with respect to the first plurality of solid-state emitters is considered to be not patentably distinct from the disclosed device of Weeks. 

Furthermore concerning claim 14, although Weeks does not appear to disclose that there are more solid-state emitters in the second plurality of solid-state emitters than in the first plurality of solid-state emitters, The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04).  As such, the mere recitation of more second solid-state emitters than first solid-state emitters does not create a patentable distinction over the reference of Weeks.  Therefore, claim 14 is unpatentable over Weeks as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799